Citation Nr: 1700613	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1982, with periods on inactive duty in the California Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hepatitis C.  The Board notes that VA medical records show a current diagnosis of hepatitis C.  During his August 2016 Board hearing, the Veteran asserted his belief that he contracted hepatitis C disease through air gun inoculations received during service.  The Veteran further testified that he did not use illicit drugs like heroin, was not an intravenous drug user and did not engage in homosexual relations.  In addition, the Veteran testified that he was first diagnosed with hepatitis C in the 1980s.  Lastly, the Veteran testified that he told a VA physician his belief of how he contracted hepatitis C and intimated that he received a medical opinion linking his diagnosed hepatitis C to service.

The Board notes that, the Veteran's testimony notwithstanding, the service treatment records (STRs) and VA medical records reference other potential risk factors, each a possible mode of transmission of hepatitis C.  A May 1979 STR noted that the Veteran was involved in the possession and sale of heroin for which he received a general court martial.  A September 2001 VA medical record shows that the Veteran indicated body piercing as a potential risk factor for hepatitis C.  An October 2008 VA psychiatry initial evaluation noted that the Veteran had hepatitis C, that the Veteran had a significant history of alcohol abuse and that he drank eight to nine drinks per day. An April 2010 VA mental health record shows a diagnosis for hepatitis C and noted that the Veteran was not sure how it was acquired.  The record further notes the Veteran had been a long term drinker and that he began consuming alcohol in 8th or 9th grade.  A May 2010 VA infectious disease note shows that the Veteran reported snorting cocaine a few times in the 1980's and sharing straws.  An October 2001 VA mental health intake assessment noted that the Veteran used to use cocaine both nasally and by smoking crack.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination in connection with the Veteran's claim of service connection for hepatitis C has been satisfied.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional); VBA Fast Letter 04-13 (June 29, 2004) (recognizing as a "biologically plausible" transmitter of hepatitis C in-service air gun inoculations).

The Board notes that the Veteran's history of multiple risk factors for hepatitis C is precisely the reason why the Board requires a medical opinion based on the evidence of record and a reviewing physician's best judgment.  In this regard the Board emphasizes that the Veteran is competent to report receiving air gun inoculations in service, receiving body piercings, sharing straws while snorting cocaine, and experiencing other risk factors.  Therefore, the entire claims file should be provided to a VA physician to obtain a medical opinion regarding the likely etiology of the Veteran's hepatitis C.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination by a physician, preferably one with expertise in infectious diseases.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should examine the Veteran and conduct all necessary laboratory testing.  The examiner should discuss the etiology and the onset of the Veteran's hepatitis C.  A history of all of the Veteran's potential risk factors of hepatitis C infection should be detailed in full and the examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  The examiner should then rank the documented risk factors relative to the probability that any hepatitis C infection is etiologically related to the risk factor. 

The examiner is then requested to provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's active military service, to include the Veteran's contention that he contracted hepatitis C disease through air gun inoculations he received during service.  The bases for the opinion provided should be explained in detail.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






